REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 6/14/2022.

Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.

Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art are US 20170115202 of Heanue et al and US 4826299 of Powell.

Regarding Claim 1, Heanue teaches an optical element that includes: an entrance surface through which laser beam is incident and an exit surface 

But none of them teaches that wherein, at least one of the entrance surface and the exit surface have a shape that satisfies an expression (1): z = τ(y)(1-n), and wherein the wavefront aberration of the laser beam in the first direction has a curvature profile, a curvature of which has a local maximum value at a first position and has, at a second position and a third position, values smaller than the local maximum value at the first position.

The prior art taken either singly or in combination fails to anticipate or fairly suggest an optical element further comprising:
wherein, at least one of the entrance surface and the exit surface have a shape that satisfies an expression (1): z = τ(y)(1-n), and wherein the wavefront aberration of the laser beam in the first direction has a curvature profile, a curvature of which has a local maximum value at a first position and has, at a second position and a third position, values smaller than the local maximum value at the first position,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-3 and 5-7 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872